Citation Nr: 9929879	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  96-36 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
fusion of the interphalangeal joint, right thumb.

2.. Entitlement to an effective date earlier than February 
28, 1996, for a compensable evaluation for fusion of the 
interphalangeal joint, right thumb.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from August 1969 to July 1971 
and from December 1978 to August 1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

Service connection for fusion of the interphalangeal joint, 
right thumb, was granted in a May 1985 rating decision, and a 
noncompensable evaluation was assigned.  In February 1996, 
the RO received the veteran's claim for an increased 
evaluation, which it granted in part in a May 1996 rating 
decision, by assigning a 10 percent evaluation.  The veteran 
appealed this 10 percent evaluation.  This 10 percent 
disability rating remains in effect and is the subject of 
this appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The 
Board notes that this issue will be addressed in the REMAND 
portion below.

The issue of entitlement to an effective date earlier than 
February 28, 1996, for a compensable evaluation for fusion of 
the interphalangeal joint, right thumb, is also addressed in 
the REMAND portion below.

Additionally, the Board notes that the veteran also appealed 
the RO's May 1996 denial of service connection for 
tuberculosis.  In a February 1999 rating decision, the RO 
subsequently granted the veteran's claim of entitlement to 
service connection for inactive pulmonary tuberculosis.  In 
light of this grant of service connection, this issue is no 
longer in appellate status.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability); see also 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


REMAND

With respect to the veteran's claim for an evaluation in 
excess of 10 percent for fusion of the interphalangeal joint, 
right thumb, the Board notes that the applicable schedular 
criteria rate on the basis of favorable or unfavorable 
ankylosis of the thumb.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5224 (1999).  In classifying the severity of 
ankylosis, with only one joint of a digit ankylosed, the 
determination is to be made on the basis of whether motion is 
possible to within two inches (1.5 centimeters) of the median 
transverse fold of the palm.  See 38 C.F.R. Part 4, § 4.71a 
(Multiple Fingers: Favorable Ankylosis) (1999).  When such 
motion is possible, the rating will be for favorable 
ankylosis; otherwise, the rating will be for unfavorable 
ankylosis.  Id.

Here, the most current clinical evidence of record as to the 
veteran's right thumb disability (the May 1996 VA 
examination) fails to address the criteria for determining 
whether the veteran's right thumb is favorably or unfavorably 
ankylosed.  Diagnostic Code 5224 provides for a 10 percent 
evaluation where the veteran's thumb is favorably ankylosed 
and a maximum 20 percent evaluation where it is unfavorably 
ankylosed.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic code 
5224.  Given this failure to address applicable schedular 
criteria, the Board finds the evidence of record inadequate 
for evaluating the veteran's current level of disability.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).

With respect to the veteran's claim for an effective date 
earlier than February 28, 1996, for a compensable evaluation 
for fusion of the interphalangeal joint, right thumb, the RO, 
on June 1, 1997, constructively received from the veteran VA 
Form 21-4138 (Statement in Support of Claim), in which the 
veteran stated that he had been assigned a 10 percent 
evaluation for his thumb and that he believed that he was due 
retroactive benefits.  In this respect, the Board notes that 
June 1, 1997, is within one year from the date the veteran 
was notified of the RO's rating action that assigned a 10 
percent evaluation for his right thumb disability, effective 
from February 28, 1996.  Here, the veteran was informed of 
the RO's determinations on June 5, 1996.  Accordingly, the 
veteran filed a notice of disagreement as to the effective 
date assigned for his 10 percent evaluation.

The RO initially provided the veteran with a statement of the 
case as to this issue, in February 1999.  However, in 
correspondence to the veteran (dated in April 1999), the RO 
subsequently informed the veteran that he should disregard 
the February 1999 statement of the case, as the RO had 
misinterpreted the veteran's earlier communication as a 
notice of disagreement.  Instead, the veteran was asked to 
provide the RO with any evidence in support of the veteran's 
claim for an evaluation greater than his current 10 percent 
disability rating.  

The Board's review of the procedural development as to this 
issue reveals that the RO was correct in its initial actions.  
The veteran had indeed filed a notice of disagreement as to 
the effective date assigned for a compensable evaluation, and 
the RO should have provided the veteran with a statement of 
the case.  Unfortunately, the RO, in effect, rescinded the 
February 1999 statement of the case.  Another statement of 
the case as to this issue is required in this instance, as 
the veteran has initiated the administrative appeals process.

In light of the above, therefore, pursuant to VA's duty to 
assist the veteran in the development of facts pertinent to 
his claim and in order to ensure compliance with due process 
requirements, the issues of entitlement to an evaluation in 
excess of 10 percent for fusion of the interphalangeal joint, 
right thumb, and entitlement to an effective date earlier 
than February 28, 1996, for a compensable evaluation for 
fusion of the interphalangeal joint, right thumb, will not be 
decided pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-May 1996 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's right thumb 
disability, should be obtained by the RO 
and incorporated into the claims file.

2.  A VA examination should be scheduled 
and conducted, in order to determine the 
severity of the veteran's right thumb 
disability.  Specifically, it should be 
determined whether the veteran has motion 
of his right thumb to within two inches 
(or 1.5 centimeters) of the median 
transverse fold of the palm.  All 
suggested studies should be performed, 
and all findings should be recorded in 
detail.  The examiner should state 
whether the veteran's right thumb is 
favorably or unfavorably ankylosed.

The claims files and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner in 
conjunction with the attendant 
examination.

The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (1999).

3.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

4.  The RO should then review the 
veteran's claim as to the propriety of a 
10 percent evaluation for fusion of the 
interphalangeal joint, right thumb, and 
consider all pertinent law and 
regulation, in light of the examination 
report. If the veteran's claim as to this 
issue remains in a denied status, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include a full 
discussion of actions taken and the 
reasons and bases for such actions.  The 
applicable response time should be 
allowed.

The RO must also provide the veteran, and 
his representative, with a statement of 
the case, as to the propriety of an 
effective date of February 28, 1996, for 
a compensable evaluation for fusion of 
the interphalangeal joint, right thumb.  
The veteran should be provided with the 
applicable laws and regulations in this 
instance and informed of the evidence 
considered and the reasons and bases for 
the RO's determination.  The veteran 
should also be provided with VA Form 9 
and informed of his appellate rights.  
Again, the applicable response time 
should be allowed as to this issue.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












